Order entered May 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00482-CV

            PEGASUS SCHOOL OF LIBERAL ARTS & SCIENCES, Appellant

                                                 V.

                           KIMBERLY BALL-LOWDER, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-14617

                                             ORDER
       We GRANT appellant’s May 1, 2013 unopposed motion to extend the briefing deadlines.

Appellant shall file its brief on or before Tuesday, May 28, 2013. Appellee’s brief will be due

forty days after appellant’s brief is filed. We caution the parties that no further extension of time

will be granted in this accelerated appeal absent extraordinary circumstances.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE